Filed 5/25/22 P. v. Hill CA4/2

                     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
     publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
                               publication or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

           Plaintiff and Respondent,                                      E075324

 v.                                                                       (Super.Ct.No. RIF1702026)

 MARTIN GRANT HILL,                                                       OPINION

           Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Steven G. Counelis,

Judge. Affirmed.

         Jennifer A. Gambale, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Michael Pulos, Kathryn A.

Kirschbaum and Seth M. Friedman, Deputy Attorneys General, for Plaintiff and

Respondent.




                                                              1
       A jury found defendant and appellant Martin Grant Hill guilty of 14 counts of

committing a lewd or lascivious act upon a child under the age of 14 years old. (Pen.

Code, § 288, subd. (a).)1 The jury found true the allegations that, for 10 of the counts,

defendant engaged in substantial sexual conduct with the victim. (§ 1203.066, subd.

(a)(8).) The trial court sentenced defendant to prison for a term of 24 years.

       Defendant raises five issues on appeal. First, defendant contends the trial court

erred by excluding expert testimony pertaining to false confessions. Second, defendant

asserts the trial court erred by admitting the victim’s out of court statements under the

fresh complaint doctrine. Third, defendant contends the trial court erred by admitting

evidence of child sexual abuse accommodation syndrome (CSAAS). Fourth, defendant

asserts the trial court violated his constitutional rights of due process and confrontation

by limiting his examination of the victim. Fifth, defendant contends that, cumulatively,

the foregoing alleged errors require the judgment be reversed. We affirm.

                    FACTUAL AND PROCEDURAL HISTORY

       A.     DEFENDANT’S CRIMES

       Defendant is the victim’s stepfather. Defendant molested the victim over a three-

year period when the victim was between the ages of nine and 12 years old, which

would have been approximately 2013 to 2016. When the victim initially reported the

molestations, she said she had been molested approximately 14 times. At trial, the




       1 All subsequent statutory references will be to the Penal Code unless otherwise
indicated.

                                             2
victim estimated that she had been molested approximately 10 times but agreed that her

memory was better when she initially reported the molestations.

       The victim had a bedroom to herself. Defendant entered the victim’s bedroom at

night, when she was sleeping. Sometimes defendant crawled into the room. While

defendant was on the floor, he rubbed the lips of the victim’s vagina with his fingers

and sometimes inserted his fingers into her vagina, over the victim’s panties. Defendant

also touched the victim’s breasts over her clothes.

       During an interview with law enforcement, defendant admitted that he

consciously went into the victim’s bedroom and molested her approximately 16 times,

and on approximately 10 of those occasions he rubbed her vagina. Defendant

sometimes masturbated while molesting the victim. Defendant further admitted that his

pornography preference was images of 15- or 16-year-old girls.

       B.     REPORTING THE CRIMES

       In March 2017, when the victim was 13 years old, the victim told her mother

(Mother) about defendant molesting her. Mother was upset and defendant moved out of

the home. However, the victim felt bad about the situation, in part because defendant

provided the majority of the family’s income. The victim told Mother that the

molestation was not as bad as it actually was and that Mother should let defendant

return to the home. Mother permitted defendant to return, and the victim had a lock put

on her bedroom door in order to prevent defendant from molesting her.

       In April 2017, the victim and defendant argued over a seat on the sofa. The

argument was “the last straw” and “a breaking point” for the victim. That night, the


                                            3
victim texted a suicide hotline and, during a conversation with the hotline, disclosed that

defendant molested her for three years.

       The following day, a county social worker along with a sheriff’s deputy

contacted the victim about the molestation allegations she made during her

communication with the hotline. The victim told the social worker and the deputy about

the molestation. The victim told the social worker she did not want to involve the

courts or Mother. As a result of the victim’s disclosure, she moved to her father’s

home. The victim found the transition to her father’s home to be difficult because she

missed Mother, her sister, and her friends, and because her father has “a lot of very

different rules that [the victim] wasn’t used to.”

       After the victim moved to her father’s house, the victim visited Mother. During

the first visit, Mother told the victim “to say that [defendant] didn’t do it so [the victim]

can go back home.” Mother told the victim to lie in court, and she blamed the victim

“for breaking up the family.” There were two other visits in which Mother told the

victim to lie about the molestations. At one supervised visit, Mother gave the victim a

note, inside a tin of cookies, that claimed the victim was “destroying [Mother’s] life”

and that the victim should “tell everybody that this didn’t happen.” At another

supervised visit, Mother made it appear that she was showing the victim photographs on

her phone, but Mother actually showed the victim a note written in the notes app “about

[Mother’s] financial problems and how, like, [the victim was] screwing everything up.”

       During one of the victim’s visits with Mother, Mother told the victim to call

Mother’s mother (Grandmother) and say that the molestations did not occur. The victim


                                              4
complied and told Grandmother that she had been “lying and that [she] was going to fix

all of this.” The victim made the foregoing statement to Grandmother because the

victim felt her family no longer liked the victim and the only way she could live with

Mother and her sister again was to say that the molestations had never occurred. The

victim told Mother that the touching was not sexual, that it was akin to poking and

tickling, and that the social worker had misconstrued the victim’s statement. If the

victim had the situation to do over again, she would not have reported the molestations

because she felt as though she had been punished for the disclosure, in that she no

longer lived with Mother and her sister.

       C.     DEFENSE

       During an interview with law enforcement, defendant said that he has insulin

dependent diabetes. Defendant continued, “[T]here’s times when—when my blood

sugar runs low that I kind of lose track of myself.” Defendant asserted that when he has

low blood sugar, he typically goes to the kitchen to eat, but there were “times that [he]

unknowingly went elsewhere.” Defendant said the victim had previously told him that

he touched her breasts and vagina. When the victim told him that, he “was in disbelief.

[He] couldn’t understand why [he] would do those things.” Defendant said he did not

recall molesting the victim.

       The victim’s father sought a restraining order protecting the victim from

defendant. In October 2017, at the restraining order hearing, the victim testified that

defendant may not have been conscious when he molested her because he crawled into

her room.


                                             5
       Dr. Marvin Pietruszka is a board certified specialist in preventative medicine,

toxicology, and pathology. Pietruszka met with defendant in January 2019 for one hour.

Pietruszka confirmed that defendant has diabetes. Pietruszka explained that some

diabetics “may sleep walk or sleep talk or sleep eat or verbalize some sexual

terminologies or even participate in sexual activities and not even recall the event.

[That activity] relates to the hypoglycemic episode that has caused damage to specific

brain centers.” Such acts that occur during sleep are parasomnias, which “are true

medical conditions.” Pietruszka opined that defendant’s molestation of the victim was

attributable to defendant’s diabetes.

       Grandmother testified at the trial in the instant case. Grandmother said that, in

2017, the victim said “she wanted to come home,” and that the social worker had

pressured the victim into accusing defendant and then “twisted [the victim’s] words.”

Additionally, in 2018, the victim told Grandmother that she “want[ed] to come home”

and that the social worker had “twisted [her] words.” Grandmother opined that

defendant would not molest a child. Grandmother was unaware that defendant

confessed to consciously molesting the victim on 16 occasions. Upon learning of that

confession, Grandmother’s opinion remained unchanged.

       Mother also testified at the trial. In 2017, the victim told Mother that defendant

did not molest her. On a separate occasion, the victim told Mother that the victim’s

statement about defendant had been misconstrued by law enforcement. Mother denied

pressuring the victim to recant, and she denied giving the victim notes. Mother asserted




                                             6
the lock on the victim’s bedroom door was added to keep the younger children out of

the victim’s room.

                                     DISCUSSION

       A.     EXPERT TESTIMONY

              1.     PROCEDURAL HISTORY

       The People moved to exclude the testimony of Dr. Richard A. Leo (Leo), who is

a “proponent[] of a ‘false confession theory’ which postulates that police investigation

practices lead to frequent false confessions or that false confessions happen ‘all the

time.’ The defense [moved to introduce] Leo’s testimony not to demonstrate [the]

confession theory in general, but to directly prove that the defendant’s admissions were

false.” The People asserted the jury did not need an expert to help it judge the

credibility of defendant’s confession.

       The People noted that “defendant does not claim that his admissions were

involuntary or otherwise constitutionally defective.” In defendant’s opposition, he

disputed that assertion by the People; he contended, “[D]efendant has maintained his

confession was the product of police tactics. This is the exact subject Dr. Leo will be

testifying to.” Defendant explained that Leo would testify about law enforcement’s

psychological interrogation techniques and how they can amount to coercion.

       Defendant further asserted, “Once a trial judge determines that a confession of a

defendant was voluntary, the defendant is entitled to present to the jury all evidence on

the issue of voluntariness of the confession,” so that the jury may determine what




                                             7
weight to give the confession. Defendant contended he “has a constitutional right to

present the testimony of expert witness, Dr. Leo.”

       The trial court said that, based upon its understanding of the law, “we’re boiling

it down essentially to a[n Evidence Code section] 352 analysis.” The trial court ordered

an Evidence Code section 402 hearing for Leo’s testimony, in order to aid the court in

its application of Evidence Code section 352.

       At the hearing, Leo, who is a social psychologist, testified that the deputies who

interviewed defendant appeared to have used what he called the Reid method of

interrogation, which is “where you isolate somebody, build rapport, accuse them,

challenge their denials, confront them with real or fabricated evidence, and try to induce

them through minimization and persuasion and rationalization to stop denying and start

admitting.” Leo contended studies show that people will falsely confess to crimes

because it seems like the best option. Leo asserted that his studies indicated most

people are unfamiliar with police interrogation techniques and do not understand why a

person would falsely confess.

       Leo opined that defendant may have been susceptible to giving a false

confession. Leo said, “[N]ot being a clinical psychologist, I’m not suggesting I’m

making any diagnosis—would be his diabetes, his low blood sugar, his description of

hypoglycemia and feelings of loopiness. And for very straightforward reasons,

something like that could make somebody—somebody’s will weaker and more

vulnerable—or I should say susceptible to less likely to resist, less strong-willed, more

vulnerable to just making or agreeing to statements that one doesn’t know to be true or


                                            8
even knows to be false because they don’t have the mental wherewithal because they’re

out of it, because they can’t concentrate. So that’s very plausible to me, and that would

concern me.”

       Further, Leo asserted that the investigator who interviewed defendant used a

technique known as “ ‘scripting,’ ” in which the defendant knows some general

information about the crime, but is “pressure[d] to—to adopt a certain account about the

number of times he had done this, the reasons why he had done this.”

       The prosecutor asked Leo, “[H]ave you been made aware of any recantation by

the defendant in this case?” Leo responded, “I don’t recall.” The prosecutor asked if “a

diagnosis of diabetes could make a suspect more susceptible” to a false confession. Leo

said, “[S]omebody in a diabetic coma or in a hypoglycemic state might be more

vulnerable. . . . I want to be very clear that I’m not a clinical expert.” Leo stated, “I’m

not qualified to make an opinion about the effects of [defendant’s] diabetes at the time

of his interrogation on his behavior or perceptions.”

       The trial court tentatively ruled that Leo’s testimony would be excluded.

Defendant asserted Leo would educate the jury about interrogation techniques and “the

concept of false confessions and how they’re brought about.” Defendant asserted

techniques that produce false confessions were used in the instant case, so Leo’s

testimony would be highly relevant.

       The trial court said, “In this case, the defendant’s primary defense to—in the

interview to the police was an assertion that his diabetic condition prevented him from

remembering. Or I’ll put it in legal terms. Also forming the specific intent necessary to


                                             9
commit the crimes. But Dr. Leo was very careful to state that he could not opine as to

this defendant’s particular mental state resulting from a diabetic condition, diabetic

symptoms, hypoglycemic conditions or symptoms either at the time of the offenses or,

more importantly, at the time of the interview with the police.”

       Further, the trial court found important the facts that, during the interview,

defendant denied digitally penetrating the victim’s vagina and anus, denied ejaculating

on the victim or her bed, denied forcing the victim to touch his penis, and denied putting

his penis in front of the victim’s face. The trial court said, “[H]is will is not overcome.

He clearly delineated boundaries about his behavior.” The trial court concluded that

Leo’s testimony would be “confusing of the issues and misleading to the jury with

respect to what the jury must determine, which is the believability or credibility of all of

the witnesses and all of the evidence in the case.”

              2.     ANALYSIS

                     a.      Right to Present a Complete Defense

       Defendant contends the trial court violated his constitutional right to present a

complete defense by excluding Leo’s testimony concerning false confessions.

       “ ‘[T]he routine application of provisions of the state Evidence Code law does

not implicate a criminal defendant’s constitutional rights.’ [Citations.] This is so

because ‘only evidentiary error amounting to a complete preclusion of a defense

violates a defendant’s federal constitutional right to present a defense.’ ” (People v.

Sotelo-Urena (2016) 4 Cal.App.5th 732, 756.) We examine whether defendant was

wholly precluded from presenting his defense.


                                             10
       Defendant’s trial counsel cross-examined a deputy, who was present during

defendant’s law enforcement interview, about topics including interrogation techniques,

whether defendant was pressured to admit guilt, and how deputies avoid false

confessions. During closing argument, defendant’s trial counsel asserted Pietruszka

testified that hypoglycemia “could cause a person [to] admit facts that weren’t even

true.” Further, defendant’s trial counsel contended that defendant was not offered any

form of sugar during the law enforcement interview and that he was “going through a

diabetic episode” during the interview. Defendant’s trial counsel asserted the deputies

were “going to interview [defendant] until [the deputies] got what [they] wanted, and

that’s what [they] did.” Defendant’s trial counsel concluded, “Remember Dr.

Pietruszka’s testimony and how that negates the required state of mind and what effects

that can have on somebody confessing. Remember the coercive techniques that the

deputies used when you saw the interrogation that they used to wear [defendant] down.”

Because defendant’s trial counsel presented evidence and argument pertaining to

interrogation techniques and the effect that hypoglycemia could have had on

defendant’s confession, we are not persuaded that defendant was denied his

constitutional right to present a defense.

                     b.      Evidence Code section 352

       Next, defendant asserts the trial court erred by excluding Leo’s testimony under

Evidence Code section 352.

       “A trial court has broad discretion to exclude relevant evidence under Evidence

Code section 352 ‘if its probative value is substantially outweighed by the probability


                                             11
that its admission will (a) necessitate undue consumption of time or (b) create

substantial danger of undue prejudice, of confusing the issues, or of misleading the

jury.’ [Citations.] Such ‘discretion extends to the admission or exclusion of expert

testimony.’ [Citation.] We review rulings regarding relevancy and Evidence Code

section 352 under an abuse of discretion standard.” (People v. Linton (2013) 56 Cal.4th

1146, 1181.)

       In People v. Linton, the high court considered whether the trial court erred by

excluding Leo’s testimony, which the defendant in that case had sought to introduce.

(People v. Linton, supra, 56 Cal.4th at pp. 1179-1181.) The Supreme Court reasoned,

“As was his right, defendant did not testify and thus did not deny the truth of his

interview statements. There was no other evidence offered that logically called into

question the veracity of his admissions.” (Id. at p. 1181.) The court continued, “Not

only was there a dearth of evidence indicating a false admission or confession, a

multitude of corroborative evidence had been introduced at the time of the trial court’s

ruling that suggested defendant’s admissions and confession were true.” (Id. at p.

1182.) The high court concluded, “Under these facts, it fell within the trial court’s

broad discretion to determine that Dr. Leo’s proffered testimony had, at most, minimal

probative value, which was substantially outweighed by its likely undue consumption of

time.” (Ibid.)

       In the instant case, there is little to indicate defendant’s confession was false.

Defendant drove himself to the sheriff’s station for the interview. Defendant walked

through the large sheriff’s station to the interview room, which takes “a couple of


                                             12
minutes” because it is a large station. That evidence indicates that defendant was

functioning reasonably well prior to the interview.

       During the interview, defendant admitted consciously touching the victim’s

vagina and masturbating while touching the victim. Defendant specified that he

molested the victim approximately 16 times and rubbed her vagina on approximately 10

of those occasions. Defendant denied forcing the victim to touch his penis, denied

ejaculating on the victim or in her bedroom, and denied digitally penetrating the victim.

Defendant admitted preferring pornography of children ages 15 to 16 but denied

preferring pornography of children ages 10 to 13. Defendant admitted to looking at

pornography online, and said Mother checks his phone because “[s]he saw the sites that

[defendant] went to.”

       Defendant’s admissions indicate that defendant recalled specific behavior he

engaged in including molesting the victim. Defendant’s denials indicate that he was

capable of denying that he engaged in certain behavior. Thus, defendant was choosing

what to admit and deny, he was not overcome by a hypoglycemic episode or

interrogation techniques. In other words, defendant may have diabetes and the

interview may have involved certain interrogation techniques, but there is little to

suggest those things impacted defendant’s answers during the interview. As a result,

expert testimony about interrogation tactics had little relevance in this case. In sum, the

trial court could reasonably conclude the evidence had little probative value, and,

therefore, the trial court did not abuse its discretion in excluding the evidence.




                                             13
       B.     FRESH COMPLAINT DOCTRINE

              1.     PROCEDURAL HISTORY

       The People filed a combined trial brief and motions in limine, in which they

asserted the victim’s statements to the social worker were “not privileged and thus

admissible. Furthermore, the testimony is not . . . made inadmissible by the hearsay

rule.” When addressing the motions in limine, the trial court asked about the foregoing

assertion, saying, “And is this a fresh complaint theory?”

       The People assented and asserted the social worker would testify about receiving

a referral from the suicide hotline, coordinating with law enforcement, and the victim’s

statements. As to the victim’s statements, the People explained that the social worker

would testify about the victim having said that she was molested by defendant, in her

bedroom, approximately 14 times over a three-year period.

       Defense counsel asserted that “a referral from a suicide hotline is multiple

hearsay.” The trial court asked if the victim would testify and say, “ ‘I called a suicide

hotline’ ”, and the People contended “[T]here’s a very good chance that she’s going to

say that.” The following exchange occurred:

       “The Court: I guess the reason I’m asking that is while I appreciate the precision

of your objection, it may be kind of a moot point because the evidence will come out in

some other way—or will probably come out in another way. So do you understand

my—my point?

       “[Defense Counsel]: I understand your point. And I think it will come out that

she called a suicide hotline.”


                                            14
       The trial court concluded, “So, again, in light of all that anticipated testimony,

there is little to no prejudice to allow the social worker to explain the source of the

referral.”

       During the prosecutor’s direct examination of the social worker, the following

exchange occurred:

       “[Prosecutor]: Okay. And after that, did she disclose to you the sexual abuse?

       “[Social Worker]: Yes. She disclosed that—

       “[Defense Counsel]: Objection. Hearsay.

       “[Prosecutor]: It’s fresh complaint, Your Honor.

       “The Court: Pardon me?

       “[Prosecutor]: It’s fresh complaint.

       “The Court: The objection is overruled.”

       On direct examination, the social worker testified that the victim told the social

worker about defendant coming into her bedroom at night and touching her vagina and

her breasts. The social worker said the victim “reported he would come into her room

anywhere from midnight to about 3:00 a.m.” The social worker testified that the victim

said the molestations occurred “no more than 15 times.” Further, the social worker said

the victim reported that the molestations stopped when a lock was placed on the

victim’s bedroom door.

       On cross-examination the following exchanges occurred:

       “[Defense Counsel]: Now, you mentioned that she told you that this happened

between 12:00 at night and 3:00 in the morning; right?


                                              15
         “[Social Worker]: Yes.

         “[Defense Counsel]: She gave a time?

         “[Social Worker]: Yes.”

         “[Defense Counsel]: Okay. Now, you said that she told you that this happened

no more than 15 times?

         “[Social Worker]: Yes.”

         “[Defense Counsel]: Did [the victim] provide you with any dates other than a

range?

         “[Social Worker]: No.

         “[Defense Counsel]: Did you ask?

         “[Social Worker]: She could only provide the—a range because she did not

know exactly what dates.

         “[Defense Counsel]: That’s what she told you?

         “[Social Worker]: Yes.”

         “[Defense Counsel]: Did you ask her if anybody was present during any of these

incidents?

         “[Social Worker]: I did ask where her mother was, and she had said her mom

was sleeping during those incidents. And as far as, you know, everyone else in the

home, she indicated she had her own room, so—”

         “[Defense Counsel]: So when you testified that she was forthcoming, she didn’t

really provide you with many details; right?”




                                            16
        “[Social Worker]: She did provide details, but there were things that—I mean, if

you’re—along these lines that I can’t remember if I asked or not. But for someone

disclosing the severity of these allegations, she did provide detail as to what occurred to

her.”

        During closing argument, defense counsel asserted, “She was unable to give one

single date or close to it of one single event. She was unable to give any specific detail

beyond, I think a couple times he touched my boob. He would poke me. Some of the

touching she talked about was, on its face, nonsexual. And that he rubbed her vagina,

but we don’t know how many times.” Further, defense counsel argued, “Consider the

fact that the details of these supposed incidents are very sketchy.” Defense counsel

continued, “But she still couldn’t give at that time any definite information. She

couldn’t give any details. She couldn’t give a date. Just generic testimony.”

              2.     ANALYSIS

        Defendant contends the victim’s statements to the social worker about the details

of the molestations were not admissible under the fresh complaint doctrine.

        Under the fresh complaint doctrine, an out of court statement about a sexual

offense “is admissible for a limited, nonhearsay purpose—namely, to establish the fact

of, and the circumstances surrounding, the victim’s disclosure of the assault to others,”

e.g., when the complaint was made and whether the statement was voluntarily given.

(People v. Brown (1994) 8 Cal.4th 746, 749-750.) Thus, a trial court may properly

admit evidence of the victim’s complaint, if the evidence is “narrowly limited to the fact




                                            17
of, and the circumstances surrounding, her disclosure of the alleged sexual molestation.”

(Id. at p. 750.)

       “Of course, in many cases it will be the defendant who believes that the

particular circumstances under which the victim reported the alleged offense—either

promptly after the offense is alleged to have occurred or at some later date—cast doubt

upon the veracity of the victim’s charge, and the defendant will be entitled to introduce

and rely upon such evidence in seeking to undermine the prosecution’s case. [Citation.]

Indeed, unlike the prosecution, which generally cannot introduce or rely upon the details

or substantive content of the victim’s complaint, a defendant who believes that the

contents of the victim’s extrajudicial complaint may be useful to impeach the victim’s

in-court testimony (or other aspects of the prosecution’s case) generally is free to

introduce and rely upon the details of such a complaint as a prior inconsistent

statement.” (People v. Brown, supra, 8 Cal.4th at p. 762.)

       The People assert that one must testify to some details of the offense in order to

prove that the out of court complaint pertained to the charged offense. During motions

in limine, defendant did not object to the social worker testifying about the victim’s

statements. Rather, defense counsel objected to the social worker testifying about the

referral from the suicide hotline. However, during trial, defense counsel objected when

the social worker was about to describe the victim’s statements. When defense counsel

cross-examined the social worker, he elicited as many, if not more, details about the

victim’s statements than the prosecutor elicited. Because defense counsel initially did

not object, then did object, then asked for as many details as the prosecutor, it is


                                             18
difficult to determine whether it was defense counsel’s plan to ask about the alleged

lack of detail in the victim’s statements or whether he was compelled to do so due to the

overruling of his objection during trial.

       We will give defendant the benefit of the doubt and assume that defendant would

have preferred to have the details of the victim’s statements to the social worker

excluded. For the sake of judicial efficiency, we will treat this issue as though the trial

court erred by allowing the social worker to testify to an excessive amount of details

from the victim’s out of court statements.

       “We review evidentiary errors for prejudice by determining whether it was

reasonably probable that a jury would have returned a more favorable verdict for

defendant had the court not admitted the evidence.” (People v. Felix (2019) 41

Cal.App.5th 177, 187.) Defendant admitted to law enforcement that he consciously

molested the victim 16 times and that on 10 of those occasions he rubbed the victim’s

vagina.

       The jury found defendant guilty on all 14 counts of committing a lewd or

lascivious act upon a child under the age of 14 years old. (§ 288, subd. (a).) The jury

found true the allegations that, for 10 of the counts, defendant engaged in substantial

sexual conduct with the victim (§ 1203.066, subd. (a)(8)), but the jury found that same

allegation untrue for the other four counts. Because the jury found substantial sexual

conduct on only 10 of the 14 counts, it appears the jury credited defendant’s confession

that he molested the victim 16 times and rubbed her vagina on 10 of those occasions.

Because the jury credited defendant’s confession, it is not reasonably probable that the


                                             19
jury would have returned a more favorable verdict had the social worker not testified

about the details of the victim’s out of court statements. Therefore, even if we assume

the trial court erred, the error is harmless.

       C.      CSAAS

               1.     PROCEDURAL HISTORY

       The People moved in limine to present evidence of CSAAS. The People asserted

Dr. Veronica Thomas (Thomas), a forensic psychologist, would “testify generally in

order to educate the jury on . . . how a child molestation victim would delay in

reporting, never report at all, or recant the accusation.” The People contended the

evidence “is relevant simply because it goes to the credibility of the victim in this case.”

The People contended the average juror would not have an understanding of how

children react to being molested.

       Defendant moved in limine to exclude evidence of CSAAS. First, defendant

asserted that, in general, CSAAS should “be deemed to be inadmissible as improper,

irrelevant expert opinion which usurps the jury’s function to determine credibility.”

Second, defendant contended that “the subjects [CSAAS] addresses [are] within the

common knowledge of the typical juror.”

       The trial court denied defendant’s motion, finding that “the testimony is relevant

to educate the jury on an area which is not subject to—to a common person’s

understanding, and therefore it may be used in [the People’s] case in chief.”

Thomas testified about CSAAS. The prosecutor then posed hypothetical questions that

related to the facts of the case. For example, the prosecutor asked, “Let’s assume that a


                                                20
victim discloses to her mother and to law enforcement . . . . The mother tells the victim,

‘You are the reason that our family is split up.’ Given those facts, would it surprise you

if there was then later a recanting statement?” Thomas responded, “That wouldn’t be a

surprise at all.”

               2.    ANALYSIS

       Defendant raises three arguments as to why the trial court erred by admitting the

CSAAS evidence. First, defendant contends the trial court erred because CSAAS

evidence should be excluded in all cases because it is a biased theory that “will always

support the conclusion the abuse actually occurred.” Second, defendant asserts the

CSAAS evidence should have been excluded because the jurors’ answers during voir

dire indicated they did not have preconceived ideas about the reactions of molestation

victims. Third, defendant contends the CSAAS evidence should have been excluded

because the prosecutor’s hypothetical questions were so close to the facts of the instant

case that Thomas effectively testified about whether the victim was molested.

       As to all of these issues, if we were to conclude that the trial court erred by

admitting the CSAAS evidence, we would find such an error harmless. The error would

be harmless because the jury’s verdict that defendant molested the victim 14 times, but

only 10 of those occasions involved substantial sexual conduct, mirrors defendant’s

confession that he molested the victim 16 times and rubbed her vagina on 10 of those

occasions Because the jury credited defendant’s confession, it is not reasonably

probable that a result more favorable to defendant would have occurred if the CSAAS

evidence had been excluded.


                                             21
       D.     VICTIM’S MOTIVES

              1.     PROCEDURAL HISTORY

       In a motion, defendant asserted that, prior to the victim making allegations

against defendant, the victim told her “family that she is a lesbian, which was not

accepted by the family favorably.” Further, defendant contended the victim contacted

the suicide hotline due to an argument with defendant—not to discuss molestation—and

the subject of molestation never arose during the conversation with the suicide hotline.

Defendant asserted, “[The victim’s] revelation of her sexual orientation and subsequent

therapy are relevant on the issues of motive to fabricate, credibility, and conduct

inconsistent with being molested as well.” The People opposed the motion asserting,

under Evidence Code section 352, “[The victim’s] sexual orientation and her

psychological history are not relevant to her credibility related to the charges in the

instant matter.”

       At the hearing on the motion, the trial court asked defendant’s trial counsel how

the evidence was relevant to the victim’s credibility or her bias against defendant.

Defendant’s trial counsel asserted the victim retaliated against defendant due to his

reaction to her sexual orientation or to try to put the family’s focus on an issue other

than her sexual orientation. In response, the prosecutor asserted there was no evidence

to support such a theory. The prosecutor contended the evidence reflected that, prior to

the victim contacting the suicide hotline, there had been an argument about “who was

sitting where” on the sofa. Defense counsel asserted the argument about seating on the

sofa was part of a larger issue.


                                             22
          The trial court excluded the evidence under Evidence Code section 352,

concluding that “an inquiry into the [victim’s] sexual orientation would confuse the

issues and mislead the jury as to the relevant issues here.” The trial court asserted that

defendant’s theory of the case was that he lacked “the necessary mental state[] to

commit the acts alleged . . . based on his medical condition.” Defendant’s trial counsel

asserted that another point he would argue is “the credibility and motives of the

[victim].” The trial court said it was aware of that intended point, but that inquiring into

the victim’s sexual orientation would create confusion and mislead the jury. The trial

court denied the motion.

          During the trial, the victim testified that she suffers from anxiety and went to a

therapist. Grandmother testified, “Apparently, [the victim] was also seeing a doctor, a

psychologist, psychiatrist, and she said they were basically telling her what went on and

what to say and how to change her words.”

                 2.     ANALYSIS

          Defendant contends the trial court violated his rights of due process and

confrontation by precluding him from questioning the victim about her family’s

negative reaction to her disclosure of her sexual orientation and her subsequent mental

health.

          “The rights to confront and cross-examine witnesses and to call witnesses [o]n

one’s own behalf have long been recognized as essential to due process.” (Chambers v.

Mississippi (1973) 410 U.S. 284, 294.) “Of course, the right to confront and to cross-

examine is not absolute and may, in appropriate cases, bow to accommodate other


                                               23
legitimate interests in the criminal trial process.” (Id. at p. 295.) “In particular,

notwithstanding the confrontation clause, a trial court may restrict cross-examination of

an adverse witness on the grounds stated in Evidence Code section 352. [Citation.] A

trial court’s limitation on cross-examination pertaining to the credibility of a witness

does not violate the confrontation clause unless a reasonable jury might have received a

significantly different impression of the witness’s credibility had the excluded cross-

examination been permitted.” (People v. Quartermain (1997) 16 Cal.4th 600, 623-624.)

       The victim’s credibility was impeached in a variety of ways. The victim testified

that her family did not believe her allegations. Mother and Grandmother testified about

the victim’s four out of court statements in which the victim recanted and said the social

worker and law enforcement misconstrued her statements. Mother testified that the

victim shoplifted multiple times. Thus, there was a variety of evidence from which the

jury could conclude the victim lacked credibility.

       In terms of a motive to lie, there was evidence that the victim “had a big

argument” with defendant about a seat on the sofa, which resulted in the victim

“storm[ing] out of the living room.” The victim described that argument as the “last

straw,” which one could conclude indicated a troubled relationship. Thus, there was

evidence from which one could argue the victim disliked defendant.

       In sum, there was evidence tarnishing the victim’s credibility and evidence of the

victim’s motive to fabricate the allegations. Given that such evidence was presented,

we conclude the jury would not have had a significantly different impression of the

victim’s credibility had the victim’s sexual orientation and further details of her mental


                                              24
health been admitted. (People v. Quartermain, supra, 16 Cal.4th at pp. 623-624.)

Therefore, the limitation on cross-examination did not violate the confrontation clause.

       E.     CUMULATIVE ERROR

       Defendant contends the cumulative effect of the foregoing alleged errors requires

reversal of the judgment. For the sake of judicial efficiency we treated two of the issues

as though the trial court erred. As explained ante, it can be concluded from the jury’s

verdicts that they credited defendant’s confession. Therefore, if the social worker’s

testimony about the victim’s extrajudicial statements had been excluded and if the

CSAAS evidence had been excluded, it is not reasonably probable that a result more

favorable to defendant would have occurred.

                                        DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                       MILLER
                                                                                           J.


We concur:


McKINSTER
                       Acting P. J.


FIELDS
                                   J.




                                            25